*271MEMORANDUM **
Khachatur Khosrovian, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ decision affirming the Immigration Judge’s (“IJ”) denial of his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252(b). We review for an abuse of discretion the denial of a motion to reopen, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir.2002), and we deny the petition.
An order of deportation entered in absentia may be rescinded if the petitioner demonstrates that he failed to appear because of exceptional circumstances. 8 U.S.C. § 1229a(b)(5)(C); Celis-Castellano, 298 F.3d at 891. Exceptional circumstances are defined as “circumstances (such as serious illness of the alien ... but not including less compelling circumstances) beyond the control of the alien.” 8 U.S.C. § 1229a(e)(1); Celis-Castellano, 298 F.3d at 891. The IJ did not abuse its discretion by denying the motion to reopen supported by a doctor’s note recommending two weeks of bed rest for Khosrovian’s back pain. The evidence does not compel the finding that Khosrovian suffered from a serious illness sufficient to establish an exceptional circumstance. See Celis-Castellano, 298 F.3d at 891-92 (general evidence of an asthma attack insufficient to compel a finding of “exceptional circumstances” under section 1229a).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.